Title: To George Washington from James Wilkinson, 9 January 1780
From: Wilkinson, James
To: Washington, George


          
            sir
            Morris Town. Jany 9th 1780
          
          The frequent Applications which I receive, from the General officers & other Individuals of the Army, for Articles of Clothing for their Servants & Waiters, occasions me great perplexity & Uneasiness, and obliges me to request your Excellency, either to Authorize my compliance therewith, or to inform the Army that my Duty obliges me to reject them, for from the mistaken Idea of my possessing discretionary power on the occasion, I am

exposed to the Ill will of those whose requisitions my own safety obliges me to refuse.
          I am sorry to inform your Excellency that we have recd no Clothing since my last return, which I ascribe to the Weather, for the Teams ordered from sussex under the particular Conduct of Mr Story must doubtless have reached New Burgh a week ago, & I am sensible they could meet with no delay from my Depy at that place so that they may be expected as soon as the Roads are passable for Wheel Carriages.
          I am informed of the Arrival of a considerable Quantity of Clothing at Fish Kill landing but have recd no Invoice as the River was then impassable.
          My Depy at New Burgh has my Orders to make a reservation of Clothing at that place for the use of the Troops at West-Point &c. which can be occasionally delivered to the Sub Clothiers of the respective Troops, your Excellency will therefore please to Order the Commanding officers to direct their Application from time to time as the Situation of the Troops may require.
          Business with the Board of War makes my presence Necessary in Phila. and if you have no Objection I propose seting off in two or three Days. and I am with the highest respect Your Excellencys Obliged, Obed. & ready Servant
          
            J. Wilkinson
          
        